DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/13/2020 has been entered. Claims 7 and 8 are cancelled. Claims 1-6 and 9 are pending in this instant application, and are currently under examination.   

Priority
This application is a 371 of PCT/EP2018/079928 11/01/2018 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 17199803.2 11/03/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/01/2020 has been considered.

Claim Objections
Claims 1-6 are objected to because of the following informalities: In claim 1, change the incorrect recitation “to 4.0 measured at 20±2°C to” (line 2) to “to 4.0, measured at 20±2°C, to” with proper punctuation. In claims 2-6, change the incorrect recitation “claim 1 wherein” (line 1 of claims 2-5) and “claim 5 wherein” (line 1 of claim 6) to “claim 1, wherein” and “claim 5, wherein”, respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2010/0310722, published on December 9, 2010, hereinafter referred to as Smith ‘722, also listed in IDS filed on 05/01/2020).
	With regard to structural limitations “a method comprising subjecting a beverage having a pH of from 2.0 to 4.0, measured at 20±2°C, to a temperature of from 50°C to 90°C (or from 65°C to 85°C, from 80°C to 90°C, or for 10 seconds to 30 minutes) in the presence of natamycin (or 1 to 200 ppm or 5 to 100 ppm based on the total weight of said beverage)” (claims 1-6):
	Smith ‘722 disclosed an apple juice-based product (pH = 3.4) formulated to contain Pimaricin (= natamycin) complexed with Povidone: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Such a formulation can be either processed by hot-fill (70-85° C for 2 minutes) or tunnel pasteurized wherein either thermal processes provide still further protection against spoilage. Pimaricin is relatively tolerant to short exposures to heat and that it is fully within the scope of the process to employ Pimaricin-Povidone complex in conjunction with a thermal process. Typically, a thermal process of 2 minutes at 140° F (= 60°C) is sufficient. The standard fill temperature for hot-fill into PET is 85°C (185° F). The beverage
2.6 to 3.8 (page 11/12, 0087 to 0088]; page 5/12, [0036 to 0037]). A 2% fruit juice based non-carbonated beverage of pH 3.4 was formed by combining the following ingredients. 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Spores from each of 7 different mold species were then inoculated separately into tubes containing beverage such that each mold would be challenged to grow over the full concentration range of Pimaricin. The mold spores employed were obtained from the following organisms: Aspergillus niger isolate of Pepsi. The results depicted in Table 1 are not supportive of the use of Pimaricin as a stand-alone preservative for still beverages (page 9/12, [0072 to 0077]).
	Thus, these teachings of Smith ‘722 anticipate Applicant’s claims 1-6 and 9 because the 0.008% Pimaricin (= natamycin) is equivalent to 80 ppm. The process of Smith ‘722 meets all structural limitation of claimed method and would achieve the same intended results, including “inactivating mold spores, wherein said mold spores are from Aspergillus or Aspergillus niger“, required by claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coyne et al. (US 2014/0141137, published on May 22, 2014, hereinafter referred to as Coyne ‘137).
With regard to structural limitations “a method comprising subjecting a beverage having a pH of from 2.0 to 4.0, measured at 20±2°C, to a temperature of from 50°C to 90°C (or from 65°C to 85°C, from 80°C to 90°C, or for 10 seconds to 30 minutes) in the presence of natamycin (or 1 to 200 ppm or 5 to 100 ppm based on the total weight of said beverage)” (claims 1-6):
Coyne ‘137 disclosed use of encapsulated natamycin in orange juice. Natamycin was encapsulated using either gelatine and acacia as a shell material (NAP03015), or gelatine, acacia and maltodextrin (NAP03023). The samples, together with natamycin as Natamax™ (Danisco) were added to orange juice (pH 3.85) and heated at 100° C for 10 minutes. 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The encapsulating shell may also be designed to protect the antimicrobial material against any heat during processing of the acidic food product, such as pasteurization at temperatures of typically 60 to 120° C, and more often 60 to 95° C. The food product is fruit juice and acidic drinks. These liquid products may contain fat (acidified fruit milk drinks). They may be pasteurized. The combination of pasteurisation at low pH, but more importantly acid pH and ambient temperature storage results in degradation of non-protected antimicrobial material. In a preferred aspect the fungicidal or fungistatic effect is in respect of an organism selected from Molds: species of Aspergillus, e.g., A. niger, A. restrictus, or A. versicolor (pages 27/32 to 28/32, [0393 to 0396]; page 16/32, [0238 to 0239]; page 6/32, [0061]).
Coyne ‘137 did not explicitly disclose the limitations “from 50°C to 90°C (or from 65°C to 85°C, from 80°C to 90°C”, required by claims 1-4. 
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the pasteurization temperature as taught by Coyne ‘137 for reducing the degradation of natamycin. One would have been motivated to do so because Coyne ‘137 teaches In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The process of Coyne ‘137 meets all structural limitation of claimed method and would achieve the same intended results, including “inactivating mold spores, wherein said mold spores are from Aspergillus or Aspergillus niger“, required by claims 1 and 9.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623